Name: Commission Regulation (EC) NoÃ 1185/2005 of 22 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 23.7.2005 EN Official Journal of the European Union L 193/17 COMMISSION REGULATION (EC) No 1185/2005 of 22 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 22 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 78,8 096 42,0 999 60,4 0707 00 05 052 77,1 999 77,1 0709 90 70 052 73,3 999 73,3 0805 50 10 388 65,1 508 58,8 524 73,5 528 62,6 999 65,0 0806 10 10 052 107,1 204 80,8 220 176,7 508 134,4 624 159,1 999 131,6 0808 10 80 388 87,1 400 95,7 404 86,2 508 74,8 512 72,0 524 52,1 528 52,4 720 57,1 804 84,8 999 73,6 0808 20 50 052 99,6 388 77,9 512 23,3 528 50,0 999 62,7 0809 10 00 052 139,2 094 100,2 999 119,7 0809 20 95 052 293,1 400 310,8 404 385,7 999 329,9 0809 30 10, 0809 30 90 052 120,2 999 120,2 0809 40 05 624 87,8 999 87,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.